                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF IDAHO
                              SOUTHERN DIVISION

IDAHO WASTE SYSTEMS, INC.                            )
                                                     )
               Plaintiff,                            )
                                                     )      Case No. 18-cv-00229-SRB-WJE
       v.                                            )
                                                     )
UNITED STATES AIR FORCE et al,                       )
                                                     )
               Defendants.                           )
                                                     )

                                            ORDER

       Before this Court is Magistrate Judge Willie J. Epps, Jr.’s Report and Recommendations

(Doc. #86) regarding five pending motions in this case: Defendant U.S. Air Force’s (“USAF”)

combined Motion to Dismiss and Motion for Summary Judgment (Doc. #53), Plaintiff Idaho

Waste System, Inc.’s (“Idaho Waste”) Motion for Partial Summary Judgment (Doc. #54),

Defendant Snake River Rubbish, LLC’s (“Snake River”) Motion for Summary Judgment (Doc.

#57), Defendant ProTech Coatings, Inc.’s (“ProTech”) combined Motion for Summary Judgment

and Joinder (Doc. #71), and Snake River’s Motion for Summary Judgment on ProTech’s Cross

Claim (Doc. #74). On January 27, 2020, Judge Epps issued his Report and Recommendations

and advised the parties they could file written objections to the Report pursuant to 28 U.S.C.

§ 636(b)(1)(C) by February 10, 2020. Defendant ProTech filed an Objection to the Report and

Recommendations on February 10, 2020. (Doc. #91).

       After an independent review of the record, the applicable law, and the parties’ arguments,

the Court ADOPTS the Report and Recommendations in full (Doc. #86). It is ORDERED that

Judge Epps’ Report and Recommendations (Doc. #86) is adopted and shall be attached to and
made part of this Order. Defendant Protech’s Objections to Report and Recommendations (Doc.

#91) is OVERRULED. Accordingly:

   •   Defendant U.S. Air Force’s combined Motion to Dismiss and Motion for Summary

       Judgment (Doc. #53) is GRANTED IN PART and DENIED IN PART.

   •   Plaintiff Idaho Waste System, Inc.’s Motion for Partial Summary Judgment (Doc. #54) is

       DENIED.

   •   Defendant Snake River Rubbish, LLC’s Motion for Summary Judgment (Doc. #57) is

       GRANTED IN PART and DENIED IN PART.

   •   Defendant ProTech Coatings, Inc.’s combined Motion for Summary Judgment and

       Joinder (Doc. #71) is GRANTED IN PART and DENIED IN PART.

   •   Defendant Snake River Rubbish, LLC’s Motion for Summary Judgment on ProTech

       Coatings, Inc.’s Cross Claim (Doc. #74) is DENIED.

       In sum, Plaintiff’s Count I (Continuing Nuisance) is dismissed entirely. Plaintiff’s Count

II (Continuing Trespass), Count III (Equitable Indemnity and Contribution), and Count IV

(Negligence and Negligence Per Se) survive against Defendants Snake River Rubbish, LLC and

Defendants Protech Coatings, Inc. Plaintiff’s CERLA claims under Counts V & VI survive

against all Defendants.


       IT IS SO ORDERED.
                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE
Dated: February 11, 2020
